SULLIVAN, Judge,
concurring.
I concur but with a slight caveat.
I do not agree with the majority, as stated on page 447 of the opinion, that the Residents "ask us to interpret the statutory term 'and to mean 'or." They are, however, stating that they are entitled to disannexation because the City has failed to provide "one of the enumerated ser-vieces-i.e., sanitary sewers." Id. This contention by the Residents is undoubtedly drawn from use of the word "and" in the disannexation statute itself, That provision states that disannexation is permissible if the City has not provided all of the enumerated services. Thus the absence of any one of the services is a failure to provide all of the services as required by use of the conjunctive "and."
In this regard, I would further add my view that the statutory requirement to "provide" the enumerated services merely means that the services must be made "available" to the residents in question in 2 manner similar to that in which the rest of the City is provided. In this sense, it is perfectly permissible for that availability of sewer service to be subject to Rule 13 of the USB which requires some responsibility upon the part of the residents, including payment of at least a portion of the cost of installation of the service.
Subject to the above comments, I fully concur in the affirmance of the summary judgment.